       Case 5:19-cv-00155-TES-CHW Document 27 Filed 05/27/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


MIKE REDFORD,

        Plaintiff,
                                                       CIVIL ACTION NO.
v.
                                                      5:19-cv-00155-TES-CHW
STATE BAR OF GEORGIA, et al.,

        Defendants.


                      ORDER ADOPTING THE UNITED STATES
                     MAGISTRATE JUDGE’S RECOMMENDATION



        In his Recommendation [Doc. 26], the United States Magistrate Judge

 recommends that the Court deny Plaintiff’s motion seeking relief based on the threat

 posed by COVID-19, which the magistrate judge liberally construed as a Federal Rule of

 Civil Procedure 60(b) motion for relief from judgment. No objections have been filed to

 the magistrate judge’s Recommendation; therefore, the Court reviews his findings for

 clear error. 28 U.S.C. § 636(b)(1)(A). After careful review, the Court finds no clear error.

 Therefore, the Court ADOPTS the Recommendation [Doc. 26] and MAKES IT THE

 ORDER OF THE COURT. Accordingly, Plaintiff’s motion [Doc. 25] is DENIED.

        SO ORDERED, this 27th day May, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT
